[Cite as In re D.K., 2009-Ohio-5438.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




IN THE MATTER OF:

        D. K.,                                              CASE NO. 1-09-16

ADJUDICATED DEPENDENT,
NEGLECTED and ABUSED CHILD,                                 OPINION

        [KIM KNIEF, APPELLANT].




                  Appeal from Allen County Common Pleas Court,
                                  Juvenile Division
                           Trial Court No. 2007 JG 24060

                                        Judgment Affirmed

                           Date of Decision: October 13, 2009




APPEARANCES:

        Michael J. Short for Appellant

        Christina Steffan for Appellee, Allen Co. C.S.B.

        F. Stephen Chamberlain for Appellee Kuba

        Mark A. Van Dyne, Guardian Ad Litem
Case No. 1-09-16


PRESTON, P.J.

       {¶1} Defendant-appellant, Kim Knief (hereinafter “Knief”), appeals the

judgment of the Allen County Court of Common Pleas, Juvenile Division,

awarding the plaintiff-appellee, Allen County Children Services Board

(hereinafter “ACCSB”), permanent custody of her child, (hereinafter “D.K.”). For

the reasons that follow, we affirm.

       {¶2} In 2002, ACCSB filed complaints alleging that five of Knief’s

children, including D.K., were dependant, neglected, or abused. Ultimately, all

five children were found to be dependant, neglected, or abused. Four of the

children were eventually placed in the permanent custody of the ACCSB;

however, D.K. was placed in the legal custody of his father, Keith Kuba

(hereinafter “Kuba”) in July 2005.

       {¶3} In August 2007, ACCSB began an investigation against Kuba, which

stemmed from allegations that his home was unsanitary and had no running water.

Eventually, on September 18, 2007, ACCSB removed D.K. from his father’s

custody and assumed temporary custody of D.K.

       {¶4} Knief filed a motion for legal custody of D.K. on March 31, 2008,

and ACCSB filed a motion for permanent custody of D.K. on September 22, 2008.

Hearings on these motions were simultaneously held on January 7 and January 23,

2009. Subsequently, on March 4, 2009, the trial court issued its judgment entry



                                      -2-
Case No. 1-09-16


denying Knief’s motion for legal custody and granting ACCSB’s motion for

permanent custody.

      {¶5} Knief now appeals and raises two assignments of error.

                      ASSIGNMENT OF ERROR NO. I

      THE TRIAL COURT ERRED IN FINDING THE PRIOR
      INVOLUNTARY TERMINATION OF PARENTAL RIGHTS
      WARRANTED TERMINATION OF THE MOTHER’S
      PARENTAL RIGHTS IN THIS CASE.

                      ASSIGNMENT OF ERROR NO. II

      THE TRIAL COURT ERRED IN FINDING THAT THERE
      WAS CLEAR AND CONVINCING EVIDENCE THAT THE
      CHILD WAS ABANDONED.

      {¶6} Prior to addressing her assignments of error, we must first discuss

the nature of this appeal.   We note that the right to raise one’s child is an

“essential” and basic “civil right.” In re Murray (1990), 52 Ohio St.3d 155, 157,

556 N.E.2d 1169, citing Stanley v. Illinois (1972), 405 U.S. 645, 651, 92 S.Ct.

1208, 31 L.Ed.2d 551; Meyer v. Nebraska (1923), 262 U.S. 390, 399, 43 S.Ct.

625, 67 L.Ed. 1042. A parent who is a suitable person has a “paramount” right to

the custody of their child. Id., citing In re Perales (1977), 52 Ohio St.2d 89, 97,

369 N.E.2d 1047; Clark v. Bayer (1877), 32 Ohio St. 299. As a result, “[p]arents

have a ‘fundamental liberty interest’ in the care, custody, and management of their

children,” and when the State seeks permanent custody of the child, it must act in

accordance with the due process guarantees provided in the U.S. and Ohio


                                        -3-
Case No. 1-09-16


Constitutions. In re Shaeffer Children (1993), 85 Ohio App.3d 683, 689-90, 621

N.E.2d 426, citing Santosky v. Kramer (1982), 455 U.S. 745, 102 S.Ct. 1388, 71

L.Ed.2d 599.

       {¶7} When considering a motion for permanent custody, the Ohio

Revised Code sets out a two-prong test that a trial court must follow in its

evaluation. In re Franklin, 3d Dist. Nos. 9-06-12, 9-06-13, 2006-Ohio-4841, ¶12.

A trial court may grant permanent custody of a child to the agency if it determines,

by clear and convincing evidence, that (1) one of the four factors listed in R.C.

2151.414(B)(1)(a)-(d) applies, and (2) that it is in the “best interest of the child.”

R.C. 2151.414(B)(1).

       {¶8} In order to award permanent custody to an agency, the trial court

must find one of the four factors listed in R.C. 2151.414(B)(1) exists; these

include:

       (a) The child is not abandoned or orphaned or has not been in
       the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two month period ending on or
       after March 18, 1999, and the child cannot be placed with either
       of the child’s parents within a reasonable time or should not be
       placed with the child’s parents.

       (b) The child is abandoned.

       (c) The child is orphaned, and there are no relatives of the
       child who are able to take permanent custody.

       (d) The child has been in the temporary custody of one or more


                                         -4-
Case No. 1-09-16


       public children services agencies or private child placing
       agencies for twelve or more months of a consecutive twenty-two
       month period ending on or after March 18, 1999.

       {¶9} Here, the trial court relied on R.C. 2151.414(B)(1)(a), that the child

was not abandoned or has not been in the temporary custody of an agency for

twelve or more months, but that the child could not be placed with either parent

within a reasonable time. (Mar. 4, 2009 JE at 3-5). To determine whether a child

cannot be placed with either parent within a reasonable time or should not be

placed with either parent, in pertinent part, R.C. 2151.414(E) provides:

       [T]he court shall consider all relevant evidence. If the court
       determines, by clear and convincing evidence, at a hearing held
       pursuant to division (A) of this section or for the purposes of
       division (A)(4) of section 2151.535 of the Revised Code that one
       or more of the following exist as to each of the child’s parents,
       the court shall enter a finding that the child cannot be placed
       with either parent within a reasonable time or should not be
       placed with either parent:

       ***

       (4) The parent has demonstrated a lack of commitment toward
       the child by failing to regularly support, visit, or communicate
       with the child when able to do so, or by other actions showing an
       unwillingness to provide an adequate permanent home for the
       child;

       ***

       (10) The parent has abandoned the child.

       (11) The parent has had parental rights involuntarily terminated
       pursuant to this section or section 2151.353 or 2151.415 of the
       Revised Code with respect to a sibling of the child.


                                        -5-
Case No. 1-09-16



       {¶10} Finally, to determine whether transferring permanent custody to the

agency is in the ‘best interests of the child,’ R.C. 2151.414(D) provides a non-

exclusive list of factors for the trial court to consider:

       (1) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (2) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (3) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two month
       period ending on or after March 18, 1999;

       (4) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency;

       (5) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

       {¶11} A trial court must find that clear and convincing evidence exists as

to each of the above two prongs when it grants permanent custody to the agency.

In re Smith, 3d Dist. No. 9-04-35, 2005-Ohio-149, ¶36. Clear and convincing

evidence is “that measure or degree of proof which will produce in the mind of the

trier of facts a firm belief or conviction as to the allegations sought to be

established.”   In re Smith, 2005-Ohio-149, at ¶36, quoting Cross v. Ledford


                                           -6-
Case No. 1-09-16


(1954), 161 Ohio St. 469, 477, 120 N.E.2d 118 (citations omitted). Upon review,

“when ‘the degree of proof required to sustain an issue must be clear and

convincing, a reviewing court will examine the record to determine whether the

trier of facts had sufficient evidence before it to satisfy the requisite degree of

proof.’” In re Smith, 2005-Ohio-149, at ¶36, quoting Cross, 161 Ohio St. at 477

(citations omitted).

                             Assignment of Error No. I

       {¶12} In her first assignment of error, Knief argues that the trial court erred

in finding that the prior involuntary termination of her parental rights with respect

to her other children warranted the termination of her parental rights with respect

to D.K. Knief acknowledges that at the time her case was heard the statute

governing the termination of parental rights did permit the court to enter a finding

that a child could not be placed with either parent within a reasonable time if the

parent had had their parental rights previously terminated. However, Knief claims

that this statutory provision has been recently amended effective April 7, 2009,

and now requires an additional requirement in order to make that finding.

Although, Knief admits that this amendment was not in effect at the time her case

was heard, she still asks this Court to apply the new provision to this case because

the provisions of Chapter 2151 should be liberally construed and the overall goal

of Chapter 2151 is to keep families together.



                                         -7-
Case No. 1-09-16


       {¶13} In addition to Knief’s appellate brief, the guardian ad litem

(hereinafter “GAL”) for D.K., submitted a brief in support of Knief’s position that

the trial court erred in terminating her parental rights. With respect to her first

assignment of error, the GAL claims that the recent amendment is not new law,

but rather a codification of the law as it already existed; and thus, the trial court

erred by solely relying on the events in Knief’s past to justify its finding to

terminate her parental rights with D.K. The GAL cites the proposition that “a

prior adjudication of permanent custody does not result in a de facto determination

of parental rights. To do so would amount to a violation of a parent’s basic rights

to raise their children.” In re Shaffer (2000), 167 Ohio App.3d 141, 146-47, 854

N.E.2d 508. Thus, he contends that case law has always recognized a requirement

that the elements of permanent custody be demonstrated to exist at the time of the

filing of the motion for permanent custody.

       {¶14} In determining whether an amended statute should apply to pending

cases, the Ohio Supreme Court has stated:

       The issue of whether a statute may constitutionally be applied
       retrospectively does not arise unless there has been a prior
       determination that the General Assembly specified that the
       statute so apply. Upon its face, R.C. 1.48 establishes a threshold
       analysis which must be utilized prior to inquiry under Section
       28, Article II of the Ohio Constitution.

Van Fosse v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 522 N.E.2d 489,

paragraph one of the syllabus. R.C. 1.48 provides that a statute is to be applied in


                                         -8-
Case No. 1-09-16


a prospective manner unless expressly made retroactive. “If the statute does not

clearly indicate retroactive application, the statute may only apply to cases arising

subsequent to its enactment.” Nichols v. Villarreal (1996), 113 Ohio App.3d 343,

348-49, 680 N.E.2d 1259.

       {¶15} Here,    the      particular   statutory   section   at   issue   is   R.C.

2151.414(E)(11), which is one factor that can be considered for both the

determination of whether the child can be placed with either parent within a

reasonable period of time, and the determination of the best interest of the child.

The original section stated:

       (E) In determining at a hearing held pursuant to division (A) of
       this section or for the purposes of division (A)(4) of section
       2151.353 of the Revised Code whether a child cannot be placed
       with either parent within a reasonable period of time or should
       not be placed with the parents, the court shall consider all
       relevant evidence. If the court determines, by clear and
       convincing evidence, at a hearing held pursuant to division (A)
       of this section or for the purposes of division (A)(4) of section
       2151.353 of the Revised Code that one or more of the following
       exist as to each of the child’s parents, the court shall enter a
       finding that the child cannot be placed with either parent within
       a reasonable time or should not be placed with either parent:

       (11) The parent has had parental rights involuntarily terminated
       pursuant to this section or section 2151.353 or 2151.415 of the
       Revised Code with respect to a sibling of the child.

The amendment to this section was effective April 7, 2009, amended by H.B. 7,

and now reads:




                                            -9-
Case No. 1-09-16


       (11) The parent has had parental rights involuntarily
       terminated with respect to a sibling of the child pursuant to this
       section or section 2151.353 or 2151.415 of the Revised Code, or
       under an existing or former law of this state, any other state, or
       the United States that is substantially equivalent to those
       sections, and the parent has failed to provide clear and
       convincing evidence to prove that, notwithstanding the prior
       termination, the parent can provide a legally secure permanent
       placement and adequate care for the health, welfare, and safety of
       the child.

(emphasis added).

      {¶16} While the amendment added an additional requirement to the finding

that a parent has had their parental rights previously involuntarily terminated, the

plain language of the amended statute does not indicate that the legislature

intended retroactive application. As a result, we find Knief’s arguments meritless

and that the amended version of R.C. 2151.414, which became effective after the

motion for permanent custody was filed, does not apply to the instant matter. In re

Weatherholt (Feb. 4, 2000), 3d Dist. Nos. 13-99-31, 13-99-32, at *2. Thus, we

review Knief’s assignment of error under the statutory provision that was in

existence at the time Knief filed her motion for legal custody and ACCSB filed its

motion for permanent custody, which was the previous version, not the recent

amended provision effective April 7, 2009. A.S. v. D.G., 12th Dist. No. 2006-05-

017, 2007-Ohio-1556, ¶20, citing Snowberger v. Wesley, 9th Dist. No. 22431,

2005-Ohio-3628, ¶13, fn.1; In re Kennedy, 1st Dist. No. C-060758, 2007-Ohio-

548, ¶8.


                                       -10-
Case No. 1-09-16


       {¶17} Besides the retroactive argument, Knief and the GAL argue that the

effect of the older provision leads to the conclusion that the loss of custody of one

child automatically leads to the loss of custody of all children. Essentially, they

claim that we should find that a parent’s prior termination of parental rights must

not de facto cause their parental rights to be terminated in the future. We agree

that a prior termination of parental rights should not result in a de facto

termination of parental rights in the future; however, as we discussed above, a trial

court must find that clear and convincing evidence exists as to two prongs when it

grants permanent custody to the agency. The fact that a parent has lost parental

rights with respect to other children is a factor that applies to both the

determination of whether a child cannot be or should not be placed with either

parent in a reasonable amount of time (R.C. 2151.414(E)(11)), and whether

transferring permanent custody to the agency is in the best interest of the child

(R.C. 2151.414(D)(5)). This Court has already stated that “with regard to the

number of factors required to be found under R.C. 2151.414(E), * * * ‘given the

plain language of the statute, the trial court only needs to find one of the factors

listed in (E) as to each parent before it ‘shall’ render a finding that a child cannot

be placed with either parent.’” In re Robinson, 3d Dist. No. 1-08-24, 2008-Ohio-

5311, ¶18, quoting In re Matthews, 3d Dist. Nos. 9-07-28, 9-07-29, 9-07-34, 2008-

Ohio-276, ¶26 (emphasis in original). While the trial court need only find one of



                                        -11-
Case No. 1-09-16


the factors listed in (E) exist in order to render a finding that the child cannot or

should not be placed with the parent, this finding does not automatically lead to

the termination of parental rights. The trial court still must determine the “best

interest of the child,” which encompasses all of the factors listed in R.C.

2151.414(D).

       {¶18} Furthermore, while we agree with the GAL that the case law is clear

that there must be sufficient evidence as to each of the elements in order to

terminate a parent’s rights with their child, case law is also clear that the trial court

need only find one of the factors in (E) as to each parent before it must render a

finding that a child cannot be placed with either parent within a reasonable period

of time. In re Robinson, 2008-Ohio-5311, at ¶18 (emphasis added). Here, the

particular statutory provision in effect did not require anything but a prior

termination of parental rights before the trial court was required to enter a finding

that D.K. could not be placed with Knief within a reasonable period of time.

       {¶19} Finally, not only does the application of the statute itself not result in

a de facto termination of parental rights based on a parent’s prior involuntarily

terminated parental rights, here the trial court did not just rely on the fact that

Knief had had her parental rights previously terminated with respect to her four

other children; rather, it also found under R.C. 2151.414(E)(4) that Knief had

demonstrated a lack of commitment towards the child by failing to regularly



                                          -12-
Case No. 1-09-16


support, visit, or communicate with the child when able to do so. Specifically, in

its judgment entry, the trial court stated:

      The Court further finds under division (E)(4) that the mother has
      demonstrated a lack of commitment toward the child by failing to
      regularly support, visit or communicate with the child when able
      to do so, particularly during that two-year period of time from
      August of 2005 to August of 2007. She acknowledges that she had
      an order of visitation with the child during those years, but that
      she did not exercise the visitation. She attributes this to the fact
      that she was “running around and drinking and all.” She also
      testified and provided supporting evidence to establish that she
      has been through counseling and gained insight into the poor
      decisions she made in the past. The evidence does establish that
      she has over the past year demonstrated more of a commitment
      to assuming her parental responsibilities, but it is equally clear
      that in the years prior to that, she demonstrated an unwillingness
      to provide an adequate, permanent home for [D.K.] by
      continuing her relationships with inappropriate persons and by
      leaving the State and re-establishing herself elsewhere with an
      individual she now acknowledges to have been inappropriate for
      both herself and the child.

(Mar. 4, 2009 JE at 5). We note that Knief does not dispute the trial court’s

findings with respect to (E)(4), which alone would have been sufficient to find that

the child could not or should not be placed with either parent within a reasonable

period of time. In re Robinson, 2008-Ohio-5311, at ¶18, citing In re Matthews,

2008-Ohio-276, at ¶26. Moreover, in its “best interest of the child” determination,

the trial court went through each of the enumerated division (D) factors.

Additionally, the trial court noted that there was also evidence to support an

(E)(11) finding: that the parent had abandoned the child. Thus, the fact that Knief



                                          -13-
Case No. 1-09-16


had previously had her parental rights terminated with respect to her other children

did not automatically lead to the termination of her parental rights with respect to

D.K.

       {¶20} Finally, Knief and the GAL both mention in their briefs the great

lengths Knief has gone through in an effort to gain legal custody over D.K., and

they both claim that the record shows that now she can provide a stable residence

for D.K. and can properly care for him. However, neither party disputes the fact

that there was sufficient evidence to support the trial court’s findings that D.K.

could not be placed with Knief within a reasonable period of time because, under

R.C. 2151.414(E)(11), Knief had previously had her parental rights terminated

with respect to her four other children. Not only did the parties stipulate to the

removal of her other four children at the hearing, but the State admitted into

evidence the journal entries that had ultimately terminated Knief’s parental rights

with respect to her other four children. (Jan. 23, 2009 Tr. at 14-15); (State’s Ex.

E-H). Therefore, the trial court did not err in rendering its finding because there

was sufficient evidence that D.K. could not be placed with Knief within a

reasonable amount of time since she had had her parental rights involuntarily

terminated with respect to four other children.

       {¶21} Overall, we find Knief and the GAL’s arguments meritless because:

(1) the amended statutory provision does not apply retroactively to Knief’s case,



                                        -14-
Case No. 1-09-16


(2) under the terms of the statute, the trial court was required to make a finding

under R.C. 2151.414(B)(1) & (E) based solely on the prior involuntary termination

of her parental rights, (3) there was sufficient evidence to support the trial court’s

finding that D.K. could not be placed with Knief within a reasonable amount of

time, and (4) the trial court did not solely rely on the prior involuntary termination

of Knief’s parental rights in its decision to terminate her parental rights with

respect to D.K.

       {¶22} Knief’s first assignment of error is, therefore, overruled.

                             Assignment of Error No. II

       {¶23} In her second assignment of error, Knief and the GAL argue that the

trial court erred in finding that she had abandoned D.K. They claim that there was

evidence presented that she attempted to visit D.K. from August 2005 until August

2007, which rebutted the presumption under R.C. 2151.011(C) that she had the

intent to relinquish all claims to D.K.

       {¶24} With respect to reviewing a trial court’s decision to terminate a

person’s parental rights, this Court has previously stated:

       The decision of a trier of fact relating to a motion for permanent
       custody of children will not be overturned, so long as the record
       contains competent credible evidence from which the trial court
       could have formed a firm belief or conviction that the essential
       statutory elements have been established. In the Matter of
       Lawson/Reid Children (April 18, 1997), Clark App. No. 96-CA-
       0010. Furthermore, it must be noted that this Court must defer
       to “the trial court’s findings of fact and rely on its ability to


                                          -15-
Case No. 1-09-16


       evaluate the credibility of the witnesses.” State v. Anderson
       (1995), 100 Ohio App.3d 688, 691, 654 N.E.2d 1034.

In re Franklin, 2006-Ohio-4841, at ¶21. Thus, we must determine whether the

record contains competent, credible evidence from which the trial court could have

formed a firm belief or conviction that the essential statutory elements were met.

While we do not believe that there was sufficient evidence to support a finding for

the exact amount of time the trial court stated, we do find that the trial court’s

general finding of abandonment was supported by sufficient evidence.

       {¶25} Abandonment, prescribed under R.C. 2151.414(E)(10), is a factor

that can be considered for both prongs of the termination of parental rights test: the

determination of under R.C. 2151.414(B)(1); and the determination of the child’s

best interest. Abandonment has been defined as “any conduct on the part of the

parent which evinces a settled purpose to forego all parental duties and relinquish

all parental claims to the child.” In re Masters (1956), 165 Ohio St. 503, 505-06,

137 N.E.2d 752. In addition, R.C. 2151.011(C) states that “[f]or the purposes of

this chapter, a child shall be presumed abandoned when the parents of the child

have failed to visit or maintain contact with the child for more than ninety days,

regardless of whether the parents resume contact with the child after that period of

ninety days.” This statute creates a presumption of abandonment, which can then

be rebutted by the parent. In re Cravens, 3d Dist. No. 4-03-48, 2004-Ohio-2356,

¶23.


                                        -16-
Case No. 1-09-16


      {¶26} Regarding the issue of abandonment, Knief testified as follows:

      Q. You ended up moving with him to Indiana. Is that correct?
      A. Yes.
      Q. And from approximately January to April, 2005, you had
      no contact with the kids because you were living with him in
      Indiana?
      A. Yes, because of reasons that they had told me that I had lost
      all contact with the kids. I wasn’t going to be allowed to be
      around them, so I was just trying to start a new life.
      Q. Ma’am, you need to answer the questions I’m asking. It’s
      true that you left from January to April, 2005. Is that correct?
      A. Yes.
      Q. During that time you were still entitled to visitation. Is that
      correct?
      A. No. They had told me that everything was over with.
      Q. When you came back in April, did you not visit with your
      children?
      A. I had my last final visit. They said they had set it up.
      Q. Was it the last final visit in August, 2005?
      A. It took them awhile to get the last visit set up with the foster
      parents and everything else.
      Q. So as far as…your testimony is that you were not allowed to
      have any visitations from January to April, 2005?
      A. That’s what I was told.
      Q. Who told you that?
      A. When I called up there at the services.
      Q. Who did you speak with?
      A. I could not remember. I mean that’s three years ago.
      Q. Isn’t it true that you had visits with him [D.K.] in April and
      then left again in May until August, 2005?
      A. Like I said, I don’t remember. It’s been three years,
      ma’am.
      Q. Now once you lost permanent custody of the other kids, you
      still had rights to visitation with [D.K.]. Is that correct?
      A. Yes.
      Q. And you didn’t regularly visit with [D.K.] until the agency
      got involved this time. Is that correct?
      A. Yes, because I wasn’t allowed.



                                     -17-
Case No. 1-09-16


      ***

      Q. And you stated that you went a year without seeing [D.K.]
      between Keith getting permanent custody and us getting…I’m
      sorry. Keith getting legal custody and us getting involved. Do
      you blame Keith for that?
      A. Yes.
      Q. But you didn’t do anything to try to get your visits back,
      did you?
      A. I tried communicating with Kim. She even tried to sneak
      him over to the…
      Q. Hang on. I know who Kim is. I just want to make sure
      everybody else does. Who is Kim?
      A. It’s his girlfriend…Keith’s girlfriend.
      Q. Okay. Go ahead?
      A. She tried to sneak him like over by the Save-A-Lot or
      something where I was living, and we would meet up; but that
      was all because she said he refused, and I found out…[D.K.]
      even told me this. He even turned around and told me, “Mom, I
      wasn’t allowed to.”
      Q. But you didn’t try to get any attorney, did you?
      A. I tried and they couldn’t…I couldn’t find no attorney
      because I couldn’t afford nothing.

      ***

      Q. Back when Mr. Kuba had legal custody of [D.K.], I believe
      you testified that you had court ordered visitation at that time?
      A. Yes.
      Q. So there was an order that you were supposed to have
      specific visitation?
      A. I think it was supposed to be set up through Grampy’s
      House.
      Q. Were you exercising that visitation?
      A. I was wanting to go up there, but he just never brought him
      up there. Grampy’s House had noted a lot of times where I
      would try to get up there, but [D.K.] never showed up because
      he never brought him up there.
      Q. So you were attempting to exercise your visitation?
      A. Yes.


                                    -18-
Case No. 1-09-16



(Jan. 23, 2009 Tr. at 21-22, 32, 47).

       {¶27} In addition to Knief’s testimony, Lakenya Johnson, the caseworker

who had supervised the initial visits between Knief and D.K. from May 2007 until

June 2008, testified at the hearing. (Jan. 23, 2009 Tr. at 58). Johnson testified that

she had witnessed a few of the visitations between D.K. and Knief, and as a result

of her observations, she had concerns regarding Knief’s parenting skills. (Id. at

66). Johnson said that even though Knief had not seen D.K. for about a year

before the visits started, she believed that Knief allowed D.K. to do whatever he

wanted to do and that she should have disciplined him when he needed it. (Id.).

       {¶28} Moreover, Brent Bunke, the caseworker on D.K.’s prior case from

September 2004 until D.K.’s placement with Kuba in August 2005, also testified

to two extended periods of time when Knief had been absent from D.K.’s life.

(Jan. 23, 2009 Tr. at 109-13). In particular, Bunke stated that despite having

visitation rights, Knief failed to attend any of her visits with D.K. from January

2005 to March 2005, and from April 2005 to August 2005, because she had moved

to Indiana with Jeff Mills, her boyfriend at that time. (Id. at 110-12). In fact,

Bunke testified that Knief had approached him about her plans before she moved

to Indiana:

       Q.     In January of 2005, did Kim have a plan on moving?




                                        -19-
Case No. 1-09-16


      A. She did. She came to me and expressed she was thinking
      about moving to Indiana. Jeff had found some work over there,
      and she also thought she could get some work in there.
      Q. Did you have any conversation about how that would affect
      her case or her kids?
      A. We did on numerous occasions.
      Q. Okay. What was her response to that?
      A. I just explained to her if she is in Indiana, it’s going to be
      hard to have visits with her children since they’re here in a
      foster home through the agency. She explained they understood
      that. She wasn’t terribly happy about it, but just had made the
      choice that she felt, at that time, it was better for her to get on
      her feet, get a life started and went ahead and moved.
      Q. At any point, did the agency stop visitations with [D.K.] or
      any of her kids?
      A. The visitations continued after Kim left. There was a point
      in time where we stopped having Keith send [D.K.] to the agency
      because there were no relatives…no parents for [D.K.] to visit
      with because Kim wasn’t showing up for the visits because she
      had moved to Indiana.

(Id. at 109-10).   Bunke further testified that Knief still retained her regular

visitation rights with D.K. pursuant to a court order when Kuba was given legal

custody, although Bunke had no knowledge as to whether she exercised her

visitations rights because the agency was no longer involved. (Id. at 112-13).

      {¶29} Based on the above evidence, in its judgment entry, the trial court

made the following finding of abandonment:

      Division (D)(5) also directs the Court in its determination
      regarding best interests to consider those factors set forth in
      Revised Code Section 2151.414(E)(7) to (11). Of those, two have
      application to the mother. First, as noted above, she has had
      parental rights involuntarily terminated with respect to four
      siblings of the child (Revised Code Section 2151.414(E)(11)).
      Additionally, the Court finds under Revised Code Section


                                       -20-
Case No. 1-09-16


       2151.414(E)(10) that the mother has abandoned the child.
       Revised Code Section 2151.011(C) provides as follows:
       For the purposes of this chapter, a child shall be presumed
       abandoned when the parents of the child have failed to visit or
       maintain contact with the child for more than ninety days,
       regardless of whether the parents resume contact with the child
       after that period of ninety days.
       Again, the mother acknowledges that she failed to visit or
       maintain contact with the child for a period of two years from
       August, 2005 until August, 2007, well beyond the ninety days
       contemplated in the statute.

(Mar. 4, 2009 JE at 7).

       {¶30} Knief and the GAL claim that there was little testimony regarding

the issue of abandonment. While we do not believe there was sufficient evidence

to support the finding that Knief had abandoned D.K. for over two years, it is clear

to this Court that there were several periods of time in which Knief had failed to

have contact with D.K. for at least the statutorily required ninety days, which

would have created a presumption of abandonment. Knief admitted that during

the two-year period of time she had court ordered visitation rights with D.K. In

addition, Bunke and Knief’s testimony both demonstrate that at least between

January 2005 to March 2005, and from April 2005 to August 2005, Knief failed to

attend any of her visitations with D.K. because she had moved to Indiana to “get a

life started.” We believe this testimony was sufficient to raise the presumption

that Knief had abandoned her child.




                                       -21-
Case No. 1-09-16


       {¶31} If a presumption of abandonment was raised, Knief then argues that

she presented enough evidence to rebut the presumption. There was testimony

from Knief that during the period of alleged abandonment, even though she had

visitation rights with D.K., she thought that she was not allowed to visit. In

addition, once Kuba received legal custody of D.K., Knief testified that she had

attempted to exercise her visitation rights and even had Kuba’s girlfriend try to

sneak D.K. over to another location so Knief could visit him.

       {¶32} The trial judge is best able to view the witnesses and observe their

demeanor, gestures, and voice inflections, and use these observations in weighing

the credibility of the proffered testimony, thus we must give deference to the trial

court’s findings of fact. Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77,

80, 461 N.E.2d 1273. Based on this deference, we do not believe there is evidence

that would have rebutted the presumption that Knief had abandoned D.K. First of

all, Knief failed to provide any evidence with respect to the two periods of time in

2005 when she moved to Indiana. Even though Knief testified that she believed

she was not allowed to visit, her caseworker at the time stated that he had talked

with her a number of times about how her move to Indiana would effect her

visitations with her children.     He even said that she was aware of the

consequences, yet she still chose to move because “it was better for her to get on

her feet, get a life started.” In addition, besides trying to have Kuba’s girlfriend



                                       -22-
Case No. 1-09-16


sneak D.K. over to a secret location, there is no evidence in the record that Knief

took any kind of affirmative action to enforce her legal right to visitations with

D.K., even after Kuba was given legal custody of D.K.

          {¶33} Knief and the GAL also argue that since returning to the child’s life,

she has been regularly attending visitation with D.K., and that she has never

missed any of the visits. However, R.C. 2151.011(C) clearly indicates that it is

immaterial whether the parent resumes contact with the child after the period of

abandonment. In re D.P., 10th Dist. No. 06AP-780, 2007-Ohio-1703, ¶7, citing In

re Cravens, 2004-Ohio-2356, at ¶23 (no rebuttal of presumption of abandonment

when father visited daughter after period of abandonment). Thus, even though

Knief eventually demonstrated her commitment to D.K. by regularly attending her

recent schedule of visitation and accomplishing her case plan’s goals, under the

terms of the statute her subsequent actions do not rebut the presumption that she

had abandoned D.K.

          {¶34} We also note that while Knief disputes the particular finding of

abandonment, she does not dispute any of the other findings that the trial court

made in its judgment entry. In addition to the abandonment finding, and with

respect to the overall determination of the child’s best interest, the trial court

stated:

          The Court having found as to both parents that, by definition,
          the child cannot be placed with either parent within a reasonable


                                          -23-
Case No. 1-09-16


      period of time or should not be placed with either parent, the
      Court must then turn to whether or not an award of permanent
      custody is in the child’s best interest. For that determination,
      the Court must look to Revised Code Section 2151.414(D).
      Under that section, the Court is to consider “all relevant factors”
      including five specifically delineated factors. As to sub-section
      (1) of that division, * * * [t]he interaction and interrelationship
      of the child with the mother has been extremely limited since
      2005 and non-existent from August of 2005 until August of 2007.
      The child has had no interaction or interrelationship with any of
      his siblings or other relatives since August of 2005. The evidence
      establishes that [D.K.] has a very positive interaction and
      interrelationship with his foster caregivers and other children in
      their home (Revised Code Section 2151.414(D)(1).                 The
      Guardian Ad Litem reports in his Report and Recommendation
      that [D.K.] “loves his mother and sincerely desires to reside with
      her.” (Revised Code Section 2151.414(D)(2)). With respect to
      the child’s custodial history, the record indicates that he resided
      with his mother from his birth in 2001 until his removal in 2003,
      was then in foster care until placement with the father in August
      of 2005, was with the father until August of 2007, and again in
      foster case since removal at that time. He has therefore not been
      in custody of the mother for nearly five years (Revised Code
      Section 2151.414(D)(3)), and had no contact with her for two of
      those five years. Given that history, [D.K.] is in critical need of a
      legally secure permanent placement and the Court concludes
      that such placement cannot be achieved without a grant of
      permanent custody to the agency (Revised Code Section
      2151.414(D)(4)).

      ***

      The mother’s more recent interest in her child and changes in
      her life are commendable. She does appear to have taken steps
      to break from her former unstable lifestyle. The current agency
      caseworker observed nothing in the mother’s home to suggest
      that the child would presently be at risk there. However, the
      issue before the Court is not whether the mother has made
      commendable changes in her life. Once one of the factors listed
      in Revised Code Section 2151.414(E) is established, the question


                                      -24-
Case No. 1-09-16


       is strictly that of that which is in the child’s best interest. Based
       on those factors set forth in Revised Code Section 2151.414, the
       Court concludes that [D.K.’s] best interests will be served by a
       grant of permanent custody to the Allen County Children
       Services Board and termination of parental rights.

(Mar. 4, 2009 JE at 6-8). Knief does not dispute any of the additional findings

made by the trial court. Therefore, even if the trial court’s finding under R.C.

2151.414(E)(10) was in error, we believe that the other findings were certainly

sufficient to support the trial court’s permanent custody decision. In re J.E., 9th

Dist. No. 23865, 2008-Ohio-412, ¶15 (finding that even if the trial court’s finding

under R.C. 2151.414(E)(2) was in error, the undisputed alternate finding under

R.C. 2151.414(E)(11) was sufficient to support the trial court’s permanent custody

decision).

       {¶35} Knief’s second assignment of error is, therefore, overruled.

       {¶36} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr




                                        -25-